UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SEMI-ANNUAL SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21410 The Weitz Funds (Exact name of registrant as specified in charter) Suite 600 1125 South 103 Street Omaha, NE 68124-6008 (Address of principal executive offices) (Zip code) Wallace R. Weitz & Company The Weitz Funds Suite 600 1125 South 103 Street Omaha, NE 68124-6008 (Name and address of agent for service) Registrants telephone number, including area code: 1-402-391-1980 Date of fiscal year end: March 31 Date of reporting period: September 30, 2009 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders. EIGHT FUNDS  ONE PHILOSOPHY Over the decades we have seen many changes. Advancements in technology combined with economic, political, and global events have continued to shape investors thoughts and actions. At the Weitz Funds a few things have remained constant: our unwavering commitment to our shareholders and our focus on finding strong, well-managed companies priced significantly below their true business value. Staying true to our philosophy and investment process has produced good long-term returns and should continue to do so. We eat our own cooking. All of our investment professionals have a majority of their families liquid net worth invested in our Funds. Our Trustees each have at least $100,000 invested in our family of Funds  some considerably more. This does not guarantee that the Funds will go up, but it means that we win or lose together and that shareholders definitely have our attention. We are patient, long-term investors. When we analyze potential equity investments, we think about the business behind the stock and try to buy shares at a large discount to the companys underlying business value. Ideally, the business value rises over time and the stock price follows. This often allows us to hold the stock for many years, minimizing transaction costs, taxes, and the need for new investment ideas. We try to stay within our circle of competence. Knowing what you dont know is important in all aspects of life, but it is crucial in investing. We think our odds of investment success are much higher when we invest in securities of companies we understand and, ideally, where we may have an edge over other investors. As a result, our portfolios are not diversified among all the various sectors of the economy and thus may often be out of step with the general stock market. We worry about permanent loss of capital  not price volatility. We believe in concentrating our portfolios in the most attractive investment ideas and this can cause short-term price volatility. We think benchmark risk is part of investment life. Our firms goal is to earn good absolute investment returns over long periods of time without exposing our clients capital to undue risk. We do not think about any particular index when we make investment decisions. We also believe that cash is sometimes the most attractive investment. We think flexibility and common sense will continue to serve our clients well over the years. 2 TABLE OF CONTENTS Performance Summary 4 Letter to Shareholders 5 Analyst Corner 8 Value Fund 9 Partners Value Fund 14 Hickory Fund 20 Partners III Opportunity Fund 26 Balanced Fund 32 Short-Intermediate Income Fund 37 Nebraska Tax-Free Income Fund 44 Government Money Market Fund 50 Financial Statements 52 Notes to Financial Statements 65 Actual and Hypothetical Expenses for Comparison Purposes 77 Other Information 79 New Look, Same Value Approach Over the years, we have taken your comments to heart. We made our report more informative by adding sections like the Analyst Corner and Portfolio Managers Discussion and Analysis. Now we have adjusted our format to make our reports easier to read.
